DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1, lines 12-13 recite, “classifying the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle” (emphasis added). It appears that specification does not for provide sufficient support for the above claimed feature (specially underlined portions). Specification only discloses (as published), “classifying the glance event as an `angled glance down` event if: the head yaw angle of the subject is detected to change by an angle greater than or equal to the predetermined head yaw angle” [0028], “classify the potential eye closure event as a glance event if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle” [0031], “The sufficient change is a change in head pitch angle that is greater than a predetermined head pitch angle across the images corresponding to the detected potential eye closure event” [0092], “The sufficient change is a change in head yaw angle that is greater than a predetermined head yaw angle across the images corresponding to the detected potential eye closure event” [0094], “If the change in head yaw angle is determined to be equal to or greater than the predetermined yaw angle, then, at step 410, the glance event is classified as an `angled glance down` event” [0096]. However, none of these paragraphs disclose the feature “classifying the  the at least one eye is not closed…..”, as recited in claim 1. 

Claim 19, lines 13-14 recite, “classifying the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle” (emphasis added). It appears that specification does not for provide sufficient support for the above claimed feature (specially underlined portions). Specification only discloses (as published), “classifying the glance event as an `angled glance down` event if: the head yaw angle of the subject is detected to change by an angle greater than or equal to the predetermined head yaw angle” [0028], “classify the potential eye closure event as a glance event if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle” [0031], “The sufficient change is a change in head pitch angle that is greater than a predetermined head pitch angle across the images corresponding to the detected potential eye closure event” [0092], “The sufficient change is a change in head yaw angle that is greater than a predetermined head yaw angle across the images corresponding to the detected potential eye closure event” [0094], “If the change in head yaw angle is determined to be equal to or greater than the predetermined yaw angle, then, at step 410, the glance event is classified as an `angled glance down` event” [0096]. However, none of these paragraphs disclose the feature “classifying the detected potential eye closure event as a downward glance event in which the at least one eye is not closed…..”, as recited in claim 19. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 recite, “classifying the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event” (underlined for emphasis). It is unclear how would one of ordinary skill in art would be able to classify the detected potential eye closure event as a downward glance when it includes both “at least one eye is not closed” (line 13) and “at least one eye is partially closed” (line 15). Therefore, this feature in claim 1 renders the claim vague and indefinite. 
Claim 19, lines 13-14 recite, “classify the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event” (underlined for emphasis). It is unclear how would one of ordinary skill in art would be able to classify the detected potential eye closure event as a downward glance when it includes both “at least one eye is not closed” (line 14) and “at least one eye is partially closed” (line 16). Therefore, this feature in claim 19 renders the claim vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-12,  17, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160272217, hereinafter “Kim”), and further in view of Fung et al. (US 20160001781, hereinafter “Fung”)
Regarding claim 1, Kim discloses,
 	A method of distinguishing between a downward glance event and an eye closure event in a subject monitoring system (FIG. 4 illustrates a flow chart for judging a drowsiness execution action of a second step by the drowsiness judging unit according to the embodiment of the present invention), the method comprising: 
 	“a) capturing a number of images of at least a portion of a subject's face including at least one eye of the subject (the photographing unit to photograph the driver's condition, as illustrated in FIG. 11, includes an infrared camera to receive image information of the driver's facial state and an infrared depth sensor to receive three-dimensional depth information, Para. [0032]) over a period of time, each image being captured at a corresponding time within the period of time (apparatus determines one yawn when the mouth is opened at least 50% of a completely circular shape or when a state that the lower jaw is lower at least a predetermined degree than usual is sustained for at least a predetermined time, for example, 1 second, and judges the prelude step of the drowsy driving when the driver yawns at least a predetermined number of times, for example, two times, within a predetermined time, for example, 2 minutes, Paras. [0034]-[0036])”; 
“b) processing the images to determine a closure state of the at least one eye from a plurality of predefined closure states (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9)”; 
“c) detecting potential eye closure events in which the closure state of the at least one eye is determined to be in a closed state (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9)”; 
“d) for images corresponding to a detected potential eye closure event, determining a corresponding head pitch angle of the subject (The angle of the head, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 10, uses the image information received from the photographing unit to judge as the drowsiness execution step when the head is bent at more than a predetermined angle and continues the bent state for more than a reference time by calculating an angle between a reference point of the driver's head and a reference point of the driver's nose, Para. [0039] and Fig. 10)”.
However, Kim does not disclose, “e) classifying the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and classifying the detected potential eye closure 
In a similar field endeavor, Fung discloses, “classifying the detected potential eye closure event (Behavioral Driver State) as a downward glance event in which the at least one eye is not closed (The information can comprise a sequence of images 3300 that can be analyzed to determine the state of driver 102. A first image 3302 shows a driver 102 in a fully awake (e.g., attentive) state, with eyes 3304 wide open. However, a second image 3306 shows the driver 102 in a drowsy (e.g., distracted) state, with eyes 3304 half open. Finally, a third image 3308 shows the driver 102 in a very drowsy (distracted) state with eyes 3304 fully closed, Fig. 33 and Fig. 34) if a head pitch angle (Fig. 35; 3500) of the subject is detected to change by an angle greater than a predetermined head pitch angle (if the head is tilted forward for brief periods, the driver state index can be assigned a value of 2, to indicate that the driver is slightly drowsy (e.g., distracted). If the head is tilted forward for a significant period of time, the driver state index can be assigned a value of 4 to indicate that the driver is extremely drowsy (e.g., distracted)., Fig. 36 and Paras. [552]-[558]) and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event  (The information can comprise a sequence of images 3300 that can be analyzed to determine the state of driver 102. A first image 3302 shows a driver 102 in a fully awake (e.g., attentive) state, with eyes 3304 wide open. However, a second image 3306 shows the driver 102 in a drowsy (e.g., distracted) state, with eyes 3304 half open. Finally, a third image 3308 shows the driver 102 in a very drowsy (distracted) state with eyes 3304 fully closed, Fig. 33 and Fig. 34), and classifying the detected potential eye closure event as an actual eye closure event when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event (if the head is tilted forward for brief periods, the driver state index can be assigned a value of 2, to indicate that the driver is slightly drowsy (e.g., distracted). If the head is tilted forward for a significant period of time, the driver state index can be assigned a value of 4 to indicate that the driver is extremely drowsy (e.g., distracted)., Figs. 33-35 and Paras. [552]-[558]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing classifying the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and classifying the detected potential eye closure event as an actual eye closure event when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially 
Regarding claim 2, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the predefined closure states include an open state and a closed state (the drowsy driving prevention apparatus more accurately judges whether or not the driver is driving while drowsiness by judging drowsy driving not only based on recognition of the pupils and the open/close state of the pupils but also a cycle of yawning, a speed and a cycle of blinking, Para. [0014] and also, see Fig. 11).”
Regarding claim 3, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the predefined closure states include a plurality of states indicative of a degree of closure of the at least one eye (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039]).”
Regarding claim 5, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
(The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039]).”
Regarding claim 7, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the predetermined head pitch angle is .+-.5 degrees (The angle of the head, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 10, uses the image information received from the photographing unit to judge as the drowsiness execution step when the head is bent at more than a predetermined angle and continues the bent state for more than a reference time by calculating an angle between a reference point of the driver's head and a reference point of the driver's nose, Para. [0039]).”
Regarding claim 8, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the head pitch angle is determined relative to an angle recorded prior to the detected potential eye closure event (as illustrated in FIG. 6, uses the image and the sensor information received from the photographing unit to regard as one nod when the driver's head bends more than a predetermined angle, Para. [0036])”.
Regarding claim 9, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the head pitch angle is determined relative to an angle between the subject's face and a camera which captures the images (The angle of the head, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 10, uses the image information received from the photographing unit to judge as the drowsiness execution step when the head is bent at more than a predetermined angle and continues the bent state for more than a reference time by calculating an angle between a reference point of the driver's head and a reference point of the driver's nose, Para. [0039]).”
Regarding claim 10, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the times corresponding to the detected potential eye closure events include times corresponding to images captured immediately prior to the detected potential eye closure event and times corresponding to images captured immediately after the detected potential eye closure event (The drowsy driving prevention apparatus calculates as a "blink as the prelude of drowsiness" only when one blink of the eyes spends more time than the standard time and judges that the prelude action of the drowsiness exists when the blink as the prelude of the drowsiness occurs more than a reference number of blinks within a predetermined time., Para. [0037]).”
Regarding claim 11, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
(The angle of the head, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 10, uses the image information received from the photographing unit to judge as the drowsiness execution step when the head is bent at more than a predetermined angle and continues the bent state for more than a reference time by calculating an angle between a reference point of the driver's head and a reference point of the driver's nose, Para. [0039]).”
Regarding claim 12, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“the step of calculating a head pose estimate prior to determining a closure state of the at least one eye (see Fig. 4, which illustrates determining head position and head angle prior to determining drowsiness).”
Regarding claim 17, the combination of Kim and Fung discloses everything claimed as applied above (see claim 1), further Kim discloses,
“wherein the step of classifying the detected potential eye closure event as a glance event is further based on a calculated correlation between eye closure and head pose (see, flowchart for judging a drowsiness as shown in Fig. 4).”
Regarding claim 19, Kim discloses,
 A subject monitoring system to distinguishing between a downward glance event and an eye closure event in a subject monitoring system (FIG. 4 illustrates a flow chart for judging a drowsiness execution action of a second step by the drowsiness judging unit according to the embodiment of the present invention), the system comprising: 
(the photographing unit to photograph the driver's condition, as illustrated in FIG. 11, includes an infrared camera to receive image information of the driver's facial state and an infrared depth sensor to receive three-dimensional depth information, Para. [0032]) over a period of time, each image being captured at a corresponding time within the period of time (apparatus determines one yawn when the mouth is opened at least 50% of a completely circular shape or when a state that the lower jaw is lower at least a predetermined degree than usual is sustained for at least a predetermined time, for example, 1 second, and judges the prelude step of the drowsy driving when the driver yawns at least a predetermined number of times, for example, two times, within a predetermined time, for example, 2 minutes, Paras. [0034]-[0036])”; 
“a processor operatively associated with the camera to process the images to determine a closure state of the at least one eye (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9), detect potential eye closure events in which the closure state of the at least one eye is determined to be in a closed state (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9), for times corresponding to a detected potential eye closure event, determining a corresponding head pitch angle of the subject (The angle of the head, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 10, uses the image information received from the photographing unit to judge as the drowsiness execution step when the head is bent at more than a predetermined angle and continues the bent state for more than a reference time by calculating an angle between a reference point of the driver's head and a reference point of the driver's nose, Para. [0039 and Fig. 10)”. 
However, Kim does not discloses, “a processor operatively associated with the camera to process the images to classify the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and classifying the detected potential eye closure event as an actual eye closure event when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event.”
In a similar field endeavor, Fung discloses, “a processor operatively associated with the camera to process the images to classify the detected potential eye closure  (Behavioral Driver State) as a downward glance event in which the at least one eye is not closed (The information can comprise a sequence of images 3300 that can be analyzed to determine the state of driver 102. A first image 3302 shows a driver 102 in a fully awake (e.g., attentive) state, with eyes 3304 wide open. However, a second image 3306 shows the driver 102 in a drowsy (e.g., distracted) state, with eyes 3304 half open. Finally, a third image 3308 shows the driver 102 in a very drowsy (distracted) state with eyes 3304 fully closed, Fig. 33 and Fig. 34) if a head pitch angle (Fig. 35; 3500) of the subject is detected to change by an angle greater than a predetermined head pitch angle (if the head is tilted forward for brief periods, the driver state index can be assigned a value of 2, to indicate that the driver is slightly drowsy (e.g., distracted). If the head is tilted forward for a significant period of time, the driver state index can be assigned a value of 4 to indicate that the driver is extremely drowsy (e.g., distracted)., Fig. 36 and Paras. [552]-[558]) and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event  (The information can comprise a sequence of images 3300 that can be analyzed to determine the state of driver 102. A first image 3302 shows a driver 102 in a fully awake (e.g., attentive) state, with eyes 3304 wide open. However, a second image 3306 shows the driver 102 in a drowsy (e.g., distracted) state, with eyes 3304 half open. Finally, a third image 3308 shows the driver 102 in a very drowsy (distracted) state with eyes 3304 fully closed, Fig. 33 and Fig. 34), and classifying the detected potential eye closure event as an actual eye closure event when the head pitch angle of the subject is detected to change by an angle less than (if the head is tilted forward for brief periods, the driver state index can be assigned a value of 2, to indicate that the driver is slightly drowsy (e.g., distracted). If the head is tilted forward for a significant period of time, the driver state index can be assigned a value of 4 to indicate that the driver is extremely drowsy (e.g., distracted)., Figs. 33-35 and Paras. [552]-[558]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing a processor operatively associated with the camera to process the images to classify the detected potential eye closure event as a downward glance event in which the at least one eye is not closed if a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and classifying the detected potential eye closure event as an actual eye closure event when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, as taught by Fung for the purpose of monitoring and determining a state of a person and provide responses based on the state (e.g., control the motor vehicle and components of the motor vehicle based on the state).
Regarding claim 20, Kim discloses,
A method of distinguishing between a downward glance event and an eye closure event in a subject monitoring system (FIG. 4 illustrates a flow chart for judging a drowsiness execution action of a second step by the drowsiness judging unit according to the embodiment of the present invention) the method comprising: 
“a) capturing a number of images of at least a portion of a subject's face including at least one eye of the subject over a period of time, each image being captured at a corresponding time within the period of time (the photographing unit to photograph the driver's condition, as illustrated in FIG. 11, includes an infrared camera to receive image information of the driver's facial state and an infrared depth sensor to receive three-dimensional depth information, Para. [0032]); 
“b) processing the images to determine: (i) a head pose of the subject; and (ii) a closure state of the at least one eye (detecting position of head and position of eyes in Fig. 4)”; 
“c) detecting potential eye closure events in which the at least one eye is determined to be in a closed state (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9)”; 

In a similar field of Fung discloses, “d) for images corresponding to the detected potential eye closure event (see, Fig. 33; 3300) , calculating a correlation between the head pose and the closure state of the at least one eye across the sequence of images (Behavioral information is typically observable externally to the human eye. For example, behavioral information can include eye movements, mouth movements, facial movements, facial recognition, head movements, body movements, hand postures, hand placement, body posture, gesture recognition, among others, Paras. [0538]); and e) based on the calculated correlation, classifying the detected potential eye closure event as either a downward glance event in which the at least one eye is not closed or an actual eye closure event in which the at least one eye is closed (if the head is tilted forward for brief periods, the driver state index can be assigned a value of 2, to indicate that the driver is slightly drowsy (e.g., distracted). If the head is tilted forward for a significant period of time, the driver state index can be assigned a value of 4 to indicate that the driver is extremely drowsy (e.g., distracted)., Figs. 33-35 and Paras. [552]-[558]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing d) for 
Regarding claim 22, claim 22 recites, “A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to perform a method according to claim 20”. Therefore, claim 22 is interpreted and rejected for the reason set forth in claim 20. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Fung and further in view of Ohsuga et al. (US 20160171321, hereinafter “Ohsuga”).
Regarding claim 6, the combination of Kim and Fung discloses everything claimed as applied above (see claim 5), however the combination of Kim and Fung does not explicitly disclose, “wherein the degree of eye closure is represented by a value between 0 and 1 where a '0' represents full eye closure and a '1' represents a fully open eye, and wherein the predetermined eye closure threshold is 0.3.”
In a similar field of endeavor, Ohsuga discloses, “wherein the degree of eye closure is represented by a value between 0 and 1 where a '0' represents full eye (the eye-opening calculating unit 406 calculates an eye-opening degree of the driver in the picked-up image (S34). The eye-opening degree indicates an eye-opening state of the driver, and in the present embodiment, the eye-opening degree corresponds to the distance between the upper and lower eyelids, Paras. [0057]-[0062] and Fig. 11).”
Therefore, it would been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kim and Fung by specifically providing wherein the degree of eye closure is represented by a value between 0 and 1 where a '0' represents full eye closure and a '1' represents a fully open eye, and wherein the predetermined eye closure threshold is 0.3, as taught by Ohsuga for the purpose of accurately determining of the opening/closing of the eyes while driving in order to detect drowsiness of the driver.

Claim(s) 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim, in view of Fung and further in view of Zhang et al. (US 20140204193, hereinafter “Zhang”).
Regarding claim 13, the combination of Kim and Fung discloses everything claimed as applied above (see claim 11), however the combination of Kim and Fung does not explicitly disclose, “d)(i) for images corresponding to the detected potential eye closure event, processing the images to determine a corresponding head yaw angle of the subject.”
(The head pose estimation module 24 further utilizes the monitored facial features to estimate a head pose of the driver. As used herein, the term "head pose" describes an angle referring to the relative orientation of the driver's head with respect to a camera plane of the camera device. In one embodiment, the head pose includes yaw and pitch angles of the driver's head in relation to the camera plane. In another embodiment, the head pose includes yaw, pitch and roll angles of the driver's head in relation to the camera plane, Para. [0023]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kim and Fung by specifically providing images corresponding to the detected potential eye closure event, processing the images to determine a corresponding head yaw angle of the subject, as taught by Zhang for the purpose of detecting an eyes-off-the-road condition based on an estimated gaze direction of a driver of a vehicle includes monitoring facial feature points of the driver within image input data captured by an in-vehicle camera device.
Regarding claim 14, the combination Kim, Fung and Zhang discloses everything claimed as applied above (see claim 13), further Zhang discloses, “f) for glance events, classifying the glance event as a vertical glance down event if: (i) the head pitch angle of the subject is detected to be downward; and (ii) the head yaw angle of the subject is detected to change by an angle less than a predetermined head yaw angle across the images corresponding to the detected potential eye closure event (The head pose estimation module 24 further utilizes the monitored facial features to estimate a head pose of the driver. As used herein, the term "head pose" describes an angle referring to the relative orientation of the driver's head with respect to a camera plane of the camera device. In one embodiment, the head pose includes yaw and pitch angles of the driver's head in relation to the camera plane. In another embodiment, the head pose includes yaw, pitch and roll angles of the driver's head in relation to the camera plane, Para. [0023]).”
Regarding claim 15, the combination Kim, Fung and Zhang discloses everything claimed as applied above (see claim 14), further Zhang discloses, “g) for glance events, classifying the glance event as an `angled glance down` event if: (i) the head pitch angle of the subject is detected to be downward; and (ii) the head yaw angle of the subject is detected to change by an angle greater than or equal to the predetermined head yaw angle across the images corresponding to the detected potential eye closure event. (The head pose estimation module 24 further utilizes the monitored facial features to estimate a head pose of the driver. As used herein, the term "head pose" describes an angle referring to the relative orientation of the driver's head with respect to a camera plane of the camera device. In one embodiment, the head pose includes yaw and pitch angles of the driver's head in relation to the camera plane. In another embodiment, the head pose includes yaw, pitch and roll angles of the driver's head in relation to the camera plane, Para. [0023]).”
Regarding claim 18, the combination of Kim and Fung discloses everything claimed as applied above (see, claim 17), however the combination of Kim and Fung 
In a similar field of endeavor, Zhang discloses, “wherein the correlation is calculated from a machine learning procedure applied to past images of one or more subjects (Referring to block 102, the driver face is detected from input image data captured from the monocular camera device. Face detection is carried out in the detection and tracking module 22. The face of the driver can be detected utilizing an Open Source Computer Vision (Open CV) face detector. The Open CV face detector can include both a frontal face detector and a profile face detector, Paras. [0026]-[0028]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kim and Fung by specifically providing wherein the correlation is calculated from a machine learning procedure applied to past images of one or more subjects, as taught by Zhang for the purpose of detecting an eyes-off-the-road condition based on an estimated gaze direction of a driver of a vehicle includes monitoring facial feature points of the driver within image input data captured by an in-vehicle camera device.

Relevant reference(s)
US 20180204078: The present invention relates to the field of the automatic analysis of the state of vigilance of an operator, in particular of a driver of an automobile, rail, sea or air vehicle, or of an operator controlling or monitoring an item of equipment or an industrial, maritime or air site. Among the various known solutions, the 
US 20150023603: This invention relates generally to automatic recognition of facial expressions, and more particularly, to automatic facial expression recognition that is invariant to the head orientation (aka, head pose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641